Citation Nr: 0939902	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by shortness of breath, to include as secondary 
to service connected residuals of multiple laceration 
wounds and post-operative scars of the anterior chest 
wall.

2.	Entitlement to service connection for a stomach and bowel 
disability, to include as secondary to service connected 
residuals of multiple laceration wounds and post-operative 
scars of the abdominal wall.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service- 
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service- 
connected.

The Veteran claims that he has a disability manifested by 
shortness of breath, and a stomach and bowel disability that 
are secondary to the Veteran's service connected residuals of 
multiple laceration wounds and post-operative scars of the 
anterior chest wall and abdomen.  The Veteran stated that in 
October 1954 while stationed in Korea, the Veteran was 
attacked by another servicemember and stabbed multiple times 
in the chest and stomach. 

According to his service treatment records, the Veteran was 
admitted to the Tokyo Army Hospital for multiple stab wounds 
of the chest and abdomen.  Service treatment records dated 
October 1954 noted the Veteran had "a tube placed in the 
right chest.  There is still some collapse of the right lung 
and also some deviation of the mediastium to the left... Chest 
film taken at a later hour shows that the right lung has 
almost completely expanded and the mediastinum is returning 
twards the midline."  In November 1954, the Veteran's 
"right lung has completely re-expanded and both lungs are 
essentially clear throughout."  See service treatment 
records, dated October to November 1954.

Service treatment records regarding the injuries sustained to 
the Veteran's abdomen, service treatment records reveal a 
"laparotomy was carried out.  The [Veteran] had a tear in 
the small bowel.  This was repaired. Multiple abdominal 
wounds were closed."  In December 1954 the Veteran 
complained of dull pain in the abdomen at night and between 
meals.  Id.  

Despite the Veteran's claim, according to the post service 
treatment records it is unclear whether he has been diagnosed 
on the cause for the shortness of breath and stomach and 
bowel disorders.  At a June 2006 VA examination, the Veteran 
reported to the examiner that he "has been evaluated 
recently... and his primary care provider told him she felt he 
might have irritable bowel syndrome (IBS)."  However, there 
is no clear evidence of record that he has been diagnosed 
with IBS or any other condition to cause his current stomach 
and bowel condition.  In addition, the examiner opined that 
based on the service treatment records, there was "virtually 
no bowel resection, just a closure of the primary wound."  
Therefore, the Veteran's condition was "mildly to 
significantly over dramatized in severity."  See VA 
examination, dated June 2006.

In addition, the Veteran reported to the VA examiner that he 
had a "surgical prostatectomy which , he says, was followed 
by a radiation to the area of the perineum.  [The VA 
examiner] did not go further with discussing how radiation 
might have injured his ability to be continent either."  The 
VA examiner opines the Veteran "gives a very similar history 
to what 'radiation proctitis' presents like."  Id. 

As for his shortness of breath condition, the Veteran 
reported to the VA examiner that following the implantation 
of his pacemaker he "had more energy, no more dizziness... and 
he had a marked improvement overall in his feelings.  He 
says, he is not waking up now in the middle of the night 
short of breath.  In other words, after implantation of the 
pacemaker most of his symptoms of dyspnea or shortness of 
breath have disappeared."  Id. 

Contrary to the June 2006 VA examinations, the Veteran 
submitted letters from private physicians who stated the 
Veteran's shortness of breath and stomach and bowel condition 
were directly related to service.  While the Veteran's 
private physicians have submitted letters expressing their 
opinion, their treatment records are absent from the record.

Dr. C. K. Cartwright, the Veteran's private urologist, stated 
the Veteran has "been under [his] care since he was 
diagnosed with prostate cancer.  He had a radical 
prostatectomy, but has never had any radiation therapy.  
Therefore, the statement made by the VA examiner is incorrect 
and has no basis or fact."  See Dr. C. K. Cartwright letter, 
dated October 2006. 

Dr. P. S. Austin, the Veteran's private physician, stated in 
an October 2006 letter that "[a]fter reviewing the 
[Veteran's] records, it is within a reasonable degree of 
medical certainty that his current conditions are related to 
military service."  Contrary to the VA examiner, Dr. Austin 
found the Veteran "had a segment of bowel resected" as a 
result of his injuries.  Furthermore, Dr. Austin opined that 
the Veteran's injuries has caused "scar tissue in his lung 
and in his thoracic cage that results in a pleuritic chest 
pain and shortness of breath, likely due to limited mobility 
of his lungs and chest wall due to adhesion... In addition, due 
to the missing bowel, he has problems with abdominal cramping 
and a lot of urgency with bowel movements.  He has runny 
bowel movement and goes [two to three] times per day."  See 
Dr. P. S. Austin's letter, dated October 2006. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

Based on the contradictory nexus opinions, lack of diagnoses, 
and the Veteran's statements, the Board finds that further 
development is necessary before a final determination is 
made.  Therefore, the Veteran should be afforded a VA 
examination to determine whether the etiology and current 
respiratory or gastrointestinal disorders as secondary to the 
service connected disability of multiple laceration wounds 
and post-operative scars of the anterior chest wall and of 
the abdominal wall causing his shortness of breath and 
stomach and bowel condition.  38 C.F.R. § 3.159(c)(4) (2007); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist 
may include conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  Private 
treatment records from Dr. C. K. Cartwright and Dr. P. S. 
Austin which are currently absent from the record should also 
be retrieved and incorporated in the claims file.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should obtain complete records of 
private treatment from all sources 
identified by the Veteran during the July 
2009 Board hearing, namely Dr. C. K. 
Cartwright and Dr. P. S. Austin.  The 
private doctors should be asked to submit 
copies of all treatment and results of 
testing administered to the Veteran and it 
should be associated with the claims file.  
If these records are unavailable, it 
should be documented in the claims folder.

2.	Schedule the Veteran for a VA respiratory 
examination to determine whether the he 
has a diagnosed disorder related to the 
service connected residuals of multiple 
laceration wounds and post-operative scars 
of the anterior chest walls.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any a 
respiratory disorder is related to his 
period of service or secondary to his 
laceration wound residuals.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.	The Veteran should also be scheduled for a 
VA gastrointestinal examination to 
determine whether he has a diagnosed 
stomach and/or bowel disability related to 
the service connected residuals of 
multiple laceration wounds and post-
operative scars of the abdominal wall.  
The VA examiner is asked to state whether 
it is at least as likely as not that any 
gastrointestinal disability diagnosed is 
related to his period of service or 
secondary to his laceration wound 
residuals.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.	After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


